Opinion filed March 12, 2015




                                     In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00021-CV
                                   __________

                      JUDITH CAPERTON, Appellant
                                       V.
     SERENITY FOUNDATION OF TEXAS D/B/A SERENITY
      HOUSE, MONICA MONTEZ, AND BRIAN HUDSPETH,
                      Appellees


                    On Appeal from the 350th District Court
                               Taylor County, Texas
                          Trial Court Cause No. 10011-D



                     MEMORANDUM OPINION
      On February 16, 2015, Judith Caperton filed in this court an untimely notice
of appeal. We notified Appellant that it appeared to this court that the notice of
appeal was untimely filed, and we requested that Appellant respond and show
grounds to continue the appeal. Appellant filed a response as requested. However,
in her response, Appellant does not show grounds upon which this court can
continue the appeal. 1
        The documents on file in this case show that, on September 19, 2014, the
trial court signed an order dismissing Appellant’s claims against Appellees. That
order became final on October 1, 2014, when the trial court signed an order that
severed Caperton’s claims against Appellees from her claims against another
defendant. The September 19 order became final and appealable on October 1
when it was severed. Appellant timely filed a motion for new trial on October 20.
See TEX. R. CIV. P. 329b(a). The notice of appeal was therefore due to be filed
within ninety days after the severance order was signed, which would have been
December 30, 2014. See TEX. R. APP. P. 26.1. Appellant’s notice of appeal was
filed in the trial court on February 16, 2015—138 days after the severance order
was signed and well after the deadline for filing a notice of appeal or a motion for
an extension of time to file a notice of appeal. See TEX. R. APP. P. 26.3. Absent a
timely notice of appeal, this court is without jurisdiction to consider this appeal.
See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.]
2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Because we are without jurisdiction, we dismiss the appeal.                                See TEX. R.
APP. P. 42.3(a).
        This appeal is dismissed for want of jurisdiction.


March 12, 2015                                                     PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.
        1
          Appellant explained the reason for the delay in filing the notice of appeal. However, this court is
not permitted to “alter the time for perfecting an appeal in a civil case.” TEX. R. APP. P. 2. We also note
that courts “may not enlarge the period for taking any action under the rules relating to new trials except
as stated in these rules.” TEX. R. CIV. P. 5.
                                                      2